 1

 2

 3

 4

 5

 6                        UNITED STATES DISTRICT COURT

 7                      CENTRAL DISTRICT OF CALIFORNIA

 8

 9   MARYJO KIRSCH,                         Case No. 5:19-cv-02432-DSF-SHK
10                    Plaintiff,            ORDER
11          v.
12
     CAPITAL ONE FINANCIAL
13   CORPORATION,
14                    Defendant.
15

16
            MARYJO KIRSCH (“Plaintiff”), by and through her attorneys, Sulaiman Law
17

18   Group, Ltd., having filed with this Court her Agreed Stipulation of Dismissal with
19   Prejudice and the Court having reviewed same, now finds that this matter should be
20
     dismissed.
21

22         IT IS THEREFORE ORDERED by this Court that the above cause of action
23
     is hereby dismissed, with prejudice.
24

25

26   Date: April 14, 2020                   ___________________________
                                            Dale S. Fischer
27
                                            United States District Judge
28
                                              1
